DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 03/14/2022 to the Office Action mailed on 11/18/2021 is acknowledged.

Claim Status
Claims 1, 9, 10, 13, 15, 18, 20, 21, 23, 24, 25, 30, 31, and 33 are pending. 
Claims 2, 3, 7, 8, 11, 12, 14, 16, 17, 19, 22, 26, 28, 32, 34, 35 were previously cancelled and claims 4, 5, 6, 27, and 29 are cancelled.
Claims 1, 15, 18 and 33 are currently amended.
Claims 1, 9, 10, 13, 15, 18, 20, 21, 23, 24, 25, 30, 31, and 33 have been examined.
Claims 1, 9, 10, 13, 15, 18, 20, 21, 23, 24, 25, 30, 31, and 33 are rejected.

Priority
Priority to 371 PCT/US2019/033989 filed on 05/24/2019, which claims priority to applications 62/824387 filed on 03/27/2019 and 62/676444 filed on 05/25/2018 are acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/24/2021 and 04/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Withdrawn Claim Rejections - 35 USC § 102
Response to Applicant’s Arguments


The rejection of claims 1, 15, 18, 21, 23, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Ju et al. (US Patent Application Publication 2014/0364381 A1, Published 12/11/2014) is withdrawn in view of the amendments.
The rejection of claims 4, 5, 27, and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Ju et al. (US Patent Application Publication 2014/0364381 A1, Published 12/11/2014) is moot since the claims are canceled.
The rejection of claims 1, 18, 21, 24, 25, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Prabhune et al. (International Application Published Under the PCT WO 2017/051433 A1, Published 03/30/2017) is withdrawn in view of the amendments.
The rejection of claims 4, 5, 27 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Prabhune et al. (International Application Published Under the PCT WO 2017/051433 A1, Published 03/30/2017) is moot since the claims are canceled.
The rejection of claims 1, 18, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Blatt et al. (German Patent Publication DE 10131796 A1, Published 01/16/2003) is withdrawn in view of the amendments.
The rejection of claims 4, 6, 27, and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Blatt et al. (German Patent Publication DE 10131796 A1, Published 01/16/2003) is moot since the claims are canceled.
Claim(s) 1, 4, 5, 18, 21, 24, 25, 27, 29, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prabhune et al. (International Application Published Under the PCT WO 2017/051433 A1, Published 03/30/2017).
The claims are directed to a composition comprising sphorolipids. The claims are further directed to a method of treating a wound or scarring comprising covering the wound with a sphorolipid containing composition. 
Prabhune et al. a topical composition comprising sophorolipid (prior art claims 1 and 2). The composition can be applied for wound healing and scar removal (prior art claim 6). Sophorolipid is produced using Candida  bombicola (page 6, lines 31-32). Therefore, the claims are anticipated by the teachings of the prior art.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 1, 13, 18, 21, 24, 25, 30, 31, and 33 under 35 U.S.C. 103 as being unpatentable over Prabhune et al. (International Application Published Under the PCT WO 2017/051433 A1, Published 03/30/2017) is withdrawn in view of the amendments.
The rejection of claims 4, 5, 27, 29 under 35 U.S.C. 103 as being unpatentable over Prabhune et al. (International Application Published Under the PCT WO 2017/051433 A1, Published 03/30/2017) is moot since the claims are canceled.
The rejection of claims 1, 13, 15, 18, 21, 23, 30, 31, and 33 under 35 U.S.C. 103 as being unpatentable over Ju et al. (US Patent Application Publication 2014/0364381 A1, Published 12/11/2014) in view of Prabhune et al. (International Application Published Under the PCT WO 2017/051433 A1, Published 03/30/2017) is withdrawn in view of the amendments. 
The rejection of claims 4, 5, 27, and 29 under 35 U.S.C. 103 as being unpatentable over Ju et al. (US Patent Application Publication 2014/0364381 A1, Published 12/11/2014) in view of Prabhune et al. (International Application Published Under the PCT WO 2017/051433 A1, Published 03/30/2017) is moot since the claims are canceled.
The rejection of claims 1, 9, 10, 15, 18, 20, 21, 23, and 33 under 35 U.S.C. 103 as being unpatentable over Ju et al. (US Patent Application Publication 2014/0364381 A1, Published 12/11/2014) in view of Davis (US Patent 5487899, Published 01/30/1996) is withdrawn in view of the amendments.
The rejection of claims 4, 5, 27, and 29 under 35 U.S.C. 103 as being unpatentable over Ju et al. (US Patent Application Publication 2014/0364381 A1, Published 12/11/2014) in view of Davis (US Patent 5487899, Published 01/30/1996) is moot since the claims are canceled.
The rejection of claims 1, 9, 10, 18, 20, 21, 24, 25,  and 33 under 35 U.S.C. 103 as being unpatentable over Prabhune et al. (International Application Published Under the PCT WO 2017/051433 A1, Published 03/30/2017) in view of Davis (US Patent 5487899, Published 01/30/1996) is withdrawn in view of the amendments.
The rejection of claims 4, 5, 27, and 29 under 35 U.S.C. 103 as being unpatentable over Prabhune et al. (International Application Published Under the PCT WO 2017/051433 A1, Published 03/30/2017) in view of Davis (US Patent 5487899, Published 01/30/1996) is moot since the claims are canceled.

This is a new ground of rejection necessitated by an amendment to the claims.
Claims 1, 15, 18, 21, 23, 24, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US Patent Application Publication 2014/0364381 A1, Published 12/11/2014) in view of Fonseca et al. (PT 106959 A, Published 11/17/2014) and Wolcott (US Patent Application Publication 2007/0116750 A1, Published 05/24/2007).
The claims are directed to a composition comprising sphorolipid biosurfactant, mannosylerythritol ipid, lactoferrin, and dermatologically acceptable carrier such as a wound dressing. The claims are further directed to a method of treating a wound such as a burn wound comprising covering the wound with a sphorolipid containing wound dressing. 
Ju et al. teach a wound dressing comprising a wound dressing substrate and sophorolipids (abstract). Sphorolipids are glycolipid biosurfactants, good moisturizers, mildly antimicrobial, and enhance healthy skin cell growth (stimulated fibroblast metabolism and collagen neosynthesis, and fibrinolytic property) (paragraph 0068). Rhamnolipids have a strong antifouling effect against bacterial attachment on surfaces; Rhamnolipids have also been shown to significantly improve healing of full-thickness burn wounds (paragraph 0061). Wound dressings can be used to cover wounds in an effort to assist in the wound healing process (paragraph 0003). 
Ju et al. lack a teaching wherein the composition further comprises mannosylerythritol lipid and lactoferrin.
Fonseca et al. teach that mannosylerythritol lipids have application as a biosurfactant and/or wound healing factor (abstract).
Wolcott teaches a method of inhibiting reconstition of biofilm in chronic wound or preventing expansion of a biofilm in a chronic acute wound (abstract). A composition for wound healing of acute and/or chronic wounds comprising lactoferrin and xylitol (prior art claim 9). The composition may be applied to a wound dressing (paragraph 0045).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add mannosylerythritol lipid and the composition of Wolcott et al. and have a reasonable expectation of success. One would have been motivated to do so since the teachings of Ju et al., Fonseca et al., and Wolcott et al. are directed to treating wounds. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
This is a new ground of rejection necessitated by an amendment to the claims.
Claims 1, 10, 15, 18, 20, 21, 23, 24, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US Patent Application Publication 2014/0364381 A1, Published 12/11/2014) in view of Fonseca et al. (PT 106959 A, Published 11/17/2014), Wolcott (US Patent Application Publication 2007/0116750 A1, Published 05/24/2007) and Davis (US Patent 5487899, Published 01/30/1996).
The claims are further directed to the composition comprising aloe vera and/or an anti-inflammatory.
The teachings of Ju et al., Fonseca et al., and Wolcott are discussed above. 
Ju et al. lacks a teaching wherein the composition comprises aloe vera and/or an anti-inflammatory.
Davis teaches a composition for treating a wound comprising aloe vera and micronized aspirin (abstract and prior art claim 4).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to aloe vera and aspirin to the composition of Ju et al. and have a reasonable expectation of success. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.



This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1, 9, 13, 15, 18, 21, 23, 24, 25, 30, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable Ju et al. (US Patent Application Publication 2014/0364381 A1, Published 12/11/2014) in view of Fonseca et al. (PT 106959 A, Published 11/17/2014), Wolcott (US Patent Application Publication 2007/0116750 A1, Published 05/24/2007) and Prabhune et al. (International Application Published Under the PCT WO 2017/051433 A1, Published 03/30/2017).
The claims are further directed to the composition comprising Starmerella bombicola.
The teachings of Ju et al., Fonseca et al., and Wolcott are discussed above. 
Ju et al. lacks a teaching wherein the composition comprises Starmerella bombicola.
Prabhune et al. a topical composition comprising sophorolipid (prior art claim 1 and 2). The composition can be applied for wound healing and scar removal (prior art claim 6). Sophorolipid is produced by using Candida bambicola (page 6, lines 31-32).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use live Stramerella bombicola and have a reasonable expectation of success. One would have been motivated to do so since Prabhune et al. teach that Starmerella (Candida bombicola) is the source for sphorolipids. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617